PER CURIAM.
We reverse and remand for further proceedings in accord with the decision in Blue Cross and Blue Shield of Florida, Inc. v. Matthews, 498 So.2d 421 (Fla.1986). The trial court’s decisions in this case were predicated on a district court decision which was subsequently reversed in Matthews. We reject the appellees’ contention that the appellant has no enforceable right of subrogation under the facts of this case.
DOWNEY and ANSTEAD, JJ., and WILLIS, BEN C., Associate Judge (Retired), concur.